Citation Nr: 1527313	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia.

2.  Entitlement to service connection for degenerative arthritis of the cervical spine C5-C6 with right cervical radiculopathy.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to July 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) and a March 2015 rating decision of the Augusta, Maine RO.  The May 2006 rating decision granted service connection for seasonal affective disorder, panic disorder without agoraphobia, evaluated as 30 percent disabling from August 1, 2005, while the March 2015 rating decision denied service connection for degenerative arthritis of the cervical spine C5-C6 with right cervical radiculopathy.

In December 2010, the appeal for an increased rating for the Veteran's psychiatric disorder was remanded for further evidentiary development.  In a November 2011 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's psychiatric disorder to 50 percent, effective August 1, 2005.  Since the Veteran has not expressed satisfaction with the increased 50 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2013, June 2014, and January 2015 the Board remanded the psychiatric disorder appeal for further evidentiary development.

The Board has recharacterized the Veteran's service-connected psychiatric disorder.  As noted above, the RO's May 2006 rating decision granted service connection for seasonal affective disorder, panic disorder without agoraphobia.  In a February 2015 statement, the Veteran indicated that he felt his disability was incorrectly characterized.  He indicated that he has been diagnosed with major depressive disorder and believed that should be a part of the disability for which he is service-connected.  The record reflects the Veteran has been diagnosed with major depressive disorder throughout the appeal period and that major depressive disorder and seasonal affective disorder have been characterized as being essentially the same disabilities.  See, e.g, October 2005 St. Clements Medical Care record; March 2011 and December 2014 VA examination reports.  To ensure that the Veteran's service-connected disability is adequately evaluated in accordance with the evidence of record, the Board has recharacterized the disability to be seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia.  38 C.F.R. §§ 4.2, 4.13, 4.125 (2014); see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of service connection for degenerative arthritis of the cervical spine C5-C6 with right cervical radiculopathy is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia is not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating for seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia in excess of 50 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the May 2006 rating decision on appeal granted service connection for the Veteran's psychiatric disorder and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An April 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while a November 2011 rating decision, May 2012, January 2014, December 2014, and April 2015 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA and private treatment records.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's December 2010, October 2013, June 2014, and January 2015 remand directives, the AOJ obtained and associated with the claims file updated VA treatment records and private treatment records from St. Clements Medical Care.  The AOJ readjudicated the claim taking into consideration the additional medical records from St. Clements and VA in an April 2015 SSOC.  The AOJ also scheduled the Veteran for VA examinations in March 2011 and December 2014 to evaluate the severity of his service-connected psychiatric disorder.  The VA examiners, including the examiner that conducted the November 2005 examination in conjunction with the Veteran's initial claim, completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information regarding the severity of the Veteran's psychiatric disorder.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The May 2006 rating decision that is on appeal awarded the Veteran service connection for his psychiatric disorder evaluated as 30 percent disabling, effective August 1, 2005.  A November 2011 rating decision further increased his rating to 50 percent, effective August 1, 2005.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9412.  Under these criteria, a 50 percent rating is warranted where the disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  "Deficiency" can be defined as "an amount that is lacking or inadequate."  MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 326 (11th ed. 2003).

A 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Here, the Board's decision has recharacterized the Veteran's disability to include the three psychiatric disorders with which he has been diagnosed, i.e., major depressive disorder, seasonal affective disorder, and panic disorder without agoraphobia.  The record does not reflect any nonservice-connected disability to which the Veteran's psychiatric signs and symptoms could be attributed, and the Board's analysis will attribute all of his symptoms to his service-connected psychiatric disorder.

After evaluating the evidence of record, the Board finds that the Veteran's seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia does not more nearly approximate the criteria for a 70 percent rating.  Although symptoms of the Veteran's service-connected psychiatric disability are productive of occupational and social impairment with reduced reliability and productivity, their frequency, severity, and duration do not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The record reflects the Veteran does have a deficiency in the area of mood, as reflected by increased symptoms of depression, anxiety, panic attacks, and sleep impairment during particular times of the year.  

The Veteran has reported that his depressive symptoms increase in severity each year starting around September and lasting until March or April.  See, e.g., November 2005 and March 2011 VA examination reports.  On November 2005 VA examination, the Veteran reported that on a seasonal basis he became down, sad, and had increased anxiety.  He reported that he had experienced such symptoms three weeks previously and had sought private treatment.  He had his dosage of Zoloft increased and had begun to notice an improvement in his mood, including a mild reduction in anxiety.  He reported that he occasionally experienced panic attacks, and that he had experienced one earlier that day on his way to the VA examination.  During these attacks, he had experienced various symptoms, such as diaphoresis, shortness of breath, and intense fear.  He denied any inter-episodic worry, but noted that the attacks had affected his life in many different ways.  

A December 2006 treatment record from St. Clements Medical Care indicates that the Veteran's depressive symptoms had returned about one week previously.  He reported having a lowered initiative and emotions all over the place.  An August 2008 record from St. Clements reflects that the Veteran had been experiencing a small increase in anxiety and paranoia, but he indicated it was not enough to be a problem for him.  

On March 2011 VA examination the Veteran reported that in September 2010 he had experienced depressed mood with thoughts of futility for several weeks.  He indicated that during that time he wondered why he was bothering or trying.  He experienced a decreased appetite, problems with concentration, and increased irritability.  He also reported a recent episode of conflict with a supervisor at work that had caused him increased anxiety.  He reported worrying and having racing thoughts about the incident for two weeks.  He then confronted his supervisor about it and was able to resolve the problem.  He reported that during the fall and winter months he used a light box or a sun lamp to help improve his mood.  He noted being recently nerve wracked because he had begun a new job.  He reported that he usually had spikes of depression around September and that prior to beginning to take Zoloft he was depressed each year from September to about March or April.  He indicated that these periods of depression were profound and that he had feelings of hopelessness with passive suicidal ideation, difficulty concentrating, and chronic overeating.  He reported he had not experienced this profound an episode of depression since 2004.  He also noted that the frequency of his panic attacks had decreased since he began treatment with Zoloft in 2004 and that he currently experienced panic attacks about three to four times a year.  He reported still being uncomfortable in crowds, but he did not actively avoid them.  His most recent panic attack was several weeks previously after a conflict with his supervisor.  He also had experienced some panic coming to his VA examination that day, but it had not manifested in an acute panic attack.  

An October 2012 VA treatment record reveals depression screening test results showing symptoms of moderately severe depression.  He reported experiencing depression and guilt and that his problems had made it somewhat difficult to do work, take care of things at home, or get along with people.  As an example of his guilty feelings, he described a situation where he had made a joke to his church pastor that everyone laughed at, but he spent the next hour agonizing over it until he was able to apologize.  He reported being self-critical at times and depressed.  He also demonstrated a constricted affect.  He noted that his last panic attack had been six months previously and when such attacks occurred, they were mild.

On December 2014 VA examination, the examiner noted the Veteran's psychiatric disorder was manifested by depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including in a work or work like setting.  

The record also reflects the Veteran experiences increased fatigue and sleep impairment during the fall and winter months.  For example, an October 2005 treatment record from St. Clements reflects that he had been experiencing constant fatigue for about a month.  He reported feeling "wiped," but he was unable to sleep without Trazodone.  In May 2006, he reported that for a few months he had been feeling exhausted when he got home from work.  In May 2014 he reported that he was not sleeping well on Zoloft and that his mind would race.  He was nervous about shifting his medications to try something new.

On March 2011 VA examination, he reported experiencing hypersomnia during depressive episodes, when he would sleep at least ten hours a night, and experiencing profound daytime fatigue.  He indicated he currently got six hours of sleep which he felt was an adequate amount.  He denied daytime fatigue.  

A September 2012 VA treatment record shows that the Veteran reported an inability to sleep or get restful sleep.  He requested an increase in medications.  In October 2012 he reported having daytime somnolence with difficulty sleeping.  He indicated that he would fall asleep okay, but then would have restlessness and trouble rising out of bed in the morning, along with increased fatigue upon waking in the morning and throughout the day.  

On December 2014 VA examination he reported that his main problem was when fatigue would kick in at work.  At those points, he would have a hard time getting his job done and would sometimes get so fatigued that he did not have the motivation to get out of bed in the morning.  He indicated that problems with fatigue and motivation were issues he had been dealing with for a while.

The above evidence reflects that during periods of increased symptomatology of his psychiatric disorder the frequency, severity, and duration of the Veteran's symptoms reflect a deficiency in the area of mood as demonstrated by increased symptoms of depression, anxiety, panic attacks, and sleep impairment.  However, the record does not reflect that he experiences deficiencies in any other areas, even during periods of increased symptomatology.

Regarding the areas of thinking and judgment, throughout the appeal period, treatment and examinations have revealed no impairment of thought or communication, while insight has been noted to be intact, and judgment has been noted to be fair or good.  See, e.g., November 2005 and March 2011 VA examination reports; May 2012, October 2012, and January 2013 VA treatment records.  

Treatment records from St. Clements consistently note that the Veteran's thought content appeared normal.  See, e.g., March 2012, August 2014 St. Clements treatment records.  An August 2014 record from St. Clements indicates the Veteran was having some difficulty concentrating and an inability to gather his thoughts.  He reported having had a stressful year with the death of his father and his spouse's health problems.  In September 2014, the Veteran noted that his concentration was better with Wellbutrin.  

On December 2014 VA examination, he reported that if he found himself staring at the computer screen and had completely forgotten what he was doing, then he knew it was time to call his doctor.  He indicated that he had been living with these problems for a while.

The Veteran has reported some difficulties with memory and concentration during the appeal period.  On March 2011 VA examination he reported that when symptoms of depression occurred he had difficulty concentrating which would also affect his memory.  September 2012 and October 2012 VA treatment records reflect the Veteran reported his memory and concentration were starting to wane and he had been noticing these symptoms since August.  He was seeking an increase in his medication dosage.  On the other hand, other treatment records during the appeal period have indicated the Veteran has normal memory.  See May 2012 VA treatment record; June 2013 and August 2014 St. Clements treatment records.

The record reflects the Veteran has not experienced suicidal ideation during the appeal period.  Although he has indicated that he had passive suicidal ideation in the past, he reported those ideations stopped when he began taking Zoloft.  See March 2011 VA examination report; October 2012 VA treatment record.  As noted above, the record reflects he began taking Zoloft in about 2004, prior to the August 1, 2005 effective date of the award of service connection for his psychiatric disorder.  See March 2011 VA examination report.  Since that time the record reflects that he continuously denies having any suicidal ideation.  November 2005, March 2011, and December 2014 VA examination reports; September 2006 and October 2012 VA treatment records; December 2006 and October 2014 St. Clements treatment records.

The Veteran has not been shown to experience any obsessional rituals that interfere with his routine activities; his speech has not been shown to be intermittently illogical, obscure, or irrelevant; he has not demonstrated any spatial disorientation; and he has not been shown to neglect his personal appearance or hygiene.  See, e.g., March 2011 VA examination report; May 2012 VA treatment record; February 2012 and May 2014 St. Clements treatment records.  

When considering the evidence regarding the areas of thinking and judgment, the Board concludes that it does not reflect a deficiency in these areas, but rather symptoms that have the frequency, severity, and duration that are most akin to reduced reliability and productivity, even during periods when the Veteran experiences increased symptomatology.  

The record also does not reflect a deficiency in family or social relations.  The Veteran has indicated that he does not have many social relationships outside of his family and that he has always been an introvert.  He has reported that he desires more social contacts, but that he has difficulty trusting other people.  See March 2011 VA examination report.  On December 2014 VA examination he indicated that he had been going to the same church since 2011 and was starting to get to know more people.  The record reflects that he has been married to his wife since 1986, that she was very supportive of him, and that they had a good relationship.  November 2005, March 2011, and December 2014 VA examination reports.  He also reported having a good relationship with his son.  See November 2005 and March 2011 VA examination reports.  

On November 2005 VA examination, the examiner noted that the signs and symptoms of his psychiatric disorder affected his social functioning in that his ability to interact socially improved with treatment and deteriorated without it.  On March 2011 VA examination, the Veteran reported that he isolated himself, but appropriately interacted with others and engaged in social activities.  He indicated that he was able to meet family responsibilities and work demands and responsibilities.  The examiner noted his psychiatric disability had a mild to moderate effect on his relationships and leisure activities.  Although this evidence reflects the Veteran has difficulty with establishing and maintaining effective work and social relationships, it does not reflect that even during periods of increased symptomatology he has an inability to establish and maintain such relationships.  Therefore, the frequency, severity, and duration of related symptoms more nearly approximate reduced reliability and productivity in family and social relations, rather than reflecting a deficiency in this area.  

The record also does not reflect that the Veteran has experienced a deficiency in work or school.  On November 2005 VA examination, he reported that he had been employed over the last twelve months.  The examiner noted that his psychiatric signs or symptoms had affected his employment by a decrease in performance when he became depressed or anxious.  On March 2011 VA examination he reported that he had been working for two years as a deputy security manager.  He had not missed significant time over the past year.  He was previously a contractor for foreign military sales program for three years and he denied missing time from that job.  He reported having a good general work history.  The examiner noted the Veteran's psychiatric disability had a mild effect on his employment and that his schooling had not been currently affected.  

An October 2012 VA treatment record reflects that during a period of increased depression he had been arriving to work an hour and a half late, but he had not missed any work days.  

On December 2014 VA examination, he reported that his job was going well.  He indicated it was sometimes frustrating because he was all by himself and he should have at least one other support person.  This work situation had taken a toll in the last several months; however, he reported that he liked the job and the people with whom he worked.

When considering the effect of the frequency, severity, and duration of all of the Veteran's symptoms on the areas of work and school, as discussed throughout the above analysis, the Board concludes that symptoms of his psychiatric disorder cause him to have no more than reduced reliability and productivity in these areas.  His symptoms, even during periods during the year when he experiences increased symptomatology, have not caused him to have deficiencies in the areas of work or school.

The Veteran's Global Assessment of Functioning (GAF) scores have generally ranged from 56 to 70.  See November 2005 and March 2011 VA examination reports; January 2013 VA treatment record.  GAF scores in this range are consistent with mild to moderate impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with the assigned 50 percent rating, rather than with a higher rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).  The record reflects a GAF score of 45 during October 2012 VA treatment, which is reflective of more serious symptoms.  The record reflects this score was given during a time the Veteran was experiencing an increase in symptoms; however, as discussed above, the symptoms shown during this time period did not more nearly approximate symptoms reflective of deficiencies in most areas.   

The Board has also considered the Veteran's statements regarding the severity of his psychiatric disorder.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disorder.

Although the record reflects symptoms of the Veteran's psychiatric disorder cause him to have a deficiency in the area of mood, the record does not reflect that he has deficiencies in the other areas of work, school, family and social relations, judgment or thinking.  Therefore, a preponderance of the evidence is against a finding that he has occupational and social impairment with deficiencies in most areas.  The evidence as a whole more nearly approximates that the frequency, severity, and duration of his symptoms cause him to have reduced reliability and productivity, which is reflective of the criteria for the assigned 50 percent rating.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's symptoms have been consistent with a 50 percent rating for the entire relevant time period here on appeal.  The Veteran's key symptoms, particularly his problems with depression, anxiety, panic attacks, sleep impairment, trouble concentrating, and some memory loss have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  As discussed above, although the Veteran experiences seasonal spikes in his psychiatric symptoms, symptoms during these time periods still have not been shown to more nearly approximate the criteria for a 70 percent rating.  Accordingly, staged ratings are not warranted and the 50 percent rating is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran's service-connected psychiatric disorder primarily involves symptoms of depressed mood, anxiety, panic attacks, sleep impairment, along with some difficulty with concentration and memory.  Diagnostic Code 9412 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In short, there is no indication in the record that the average industrial impairment from the Veteran's psychiatric disorder would be in excess of that contemplated by the rating provided by Diagnostic Code 9412.  The Veteran's disability picture is not shown to be exceptional or unusual. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In summary, a preponderance of the evidence is against a finding that the Veteran is entitled to an initial rating in excess of 50 percent for seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 50 percent for seasonal affective disorder/major depressive disorder and panic disorder without agoraphobia is denied.




REMAND

A March 2015 rating decision denied service connection for degenerative arthritis of the cervical spine C5-C6 with right cervical radiculopathy.  In April 2015, the Veteran filed a notice of disagreement (NOD) with this decision.  Since the AOJ has not yet issued an SOC in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c) (noting that the Board "shall remand" a claim to the AOJ where an appellant has timely filed an NOD and the AOJ has not subsequently granted the claim or issued an SOC (emphasis added)); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the issue of entitlement to service connection for degenerative arthritis of the cervical spine C5-C6 with right cervical radiculopathy.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


